Citation Nr: 9903878	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from October 1952 to October 
1954. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which held that no 
new and material evidence had been presented to reopen the 
claim for service connection for a back disorder.  

A video conference hearing was held at Huntington, West 
Virginia, on August 11, 1998, before Steven L. Cohn who is 
the member of the Board rendering the determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b)(West 1991).

The record shows that a Board decision in September 1990 
denied service connection for a back injury.  The veteran 
appealed the Board's decision to the United States Court of 
Veteran's Appeals (Court).  On February 10, 1992 the 
Secretary of Veterans Affairs (Secretary) filed a motion with 
the Court to remand the case to the Board.  In response, the 
veteran advised the Court on February 24, 1992, that he did 
not oppose the Secretary's motion, but asked that the final 
decision on his case be made by the Court, and that the Court 
retain jurisdiction over the case.  By order dated in March 
1992 the Court granted the Secretary's motion for remand, 
vacated the Board's September 1990 decision, and remanded the 
case to the Board.  The Court indicated that it would not 
retain jurisdiction, but advised the veteran that he could 
file a new appeal of any adverse decision by the Board on 
remand.  




In August 1992 the Board remanded the issue of whether new 
and material evidence to reopen the veteran's claim for 
service connection for a back disorder had been submitted.  
By a rating action dated in January 1993 the RO denied 
service connection.  In March 1994 the Board found the 
veteran had presented new and material evidence to reopen his 
claim and denied service connection on the merits.  Received 
in May 1994 was the veteran's request for reconsideration of 
the March 1994 decision, which was denied by the Board in 
October 1994.  

In June 1995 the veteran submitted an additional statement to 
the Board requesting an explanation of why his case had not 
been returned to the Court and disagreeing with the Board's 
denial of his motion for reconsideration.  By letter of 
August 1995 the Board advised the veteran that the Court had 
not retained jurisdiction of his case, when it was remanded 
to the Board in March 1992.  Reconsideration of the March 
1994 Board decision was again denied.  

Received in July 1995 was the veteran's application to reopen 
his claim referring to available VA treatment records which 
the veteran proffered as new and material evidence.  By a 
rating decision in December 1995 the RO determined that new 
and material evidence had not been presented to reopen the 
claim.  The veteran was advised of that decision by letter in 
January 1996.  

Received in February 1996 was a statement from the veteran 
claiming that he had been denied due process because his case 
had not been returned to the Court following the final 
decision by the Board.  In April 1996 the veteran submitted 
an additional statement to the Board asserting he had 
received no response to this letter dated in June 1995.  By 
letter dated in June 1996 the Board again advised the veteran 
that the Court had not retained jurisdiction of his case when 
it was remanded in March 1992.  

In November 1996 the veteran submitted a copy of the unit 
history for his battalion including the period of his active 
duty.  Received in December 1996 was a statement from the 
veteran requesting that his case be returned to the Court and 
noting that he had requested the Court retain jurisdiction 
when the case was remanded to the Board.  The veteran's 
statement was construed as a motion for reconsideration of 
the Board's March 1994 decision, and the motion was denied in 
February 1997.  

In April 1997 an additional statement was received from the 
veteran requesting that the unit history which he had 
submitted be considered part of the certified list which he 
received with the Board's March 1994 decision.  The veteran's 
statement was construed as a motion for reconsideration of 
the Board's decision, which was denied in June 1997.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to service connection for a back disorder.  The 
veteran maintains essentially that the additional evidence he 
has submitted subsequent to the last final decision on his 
claim, constitutes new and material evidence to reopen the 
claim. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented new and material evidence to reopen his claim.  


FINDINGS OF FACT

1.  A rating action in December 1995 determined that no new 
and material evidence had been presented to reopen the claim 
for service connection for a back disorder.


2.  The veteran was notified of the December 1995 rating 
decision by letter in January 1996 and was advised of his 
appellate rights.  

3.  The veteran communicated in writing with VA on multiple 
occasions during the year following his notification of the 
December 1995 RO decision, in those communications, the 
veteran addressed only the topics of reconsideration of the 
Board's March 1994 decision, and his request that the case be 
returned to the United States Court of Veteran's Appeals, 
without indicating an intention to file a notice of 
disagreement with the December 1995 rating decision. 

4.  The evidence added to the record subsequent to the 
December 1995 rating decision includes copies of service 
medical records which duplicate evidence previously 
considered, the veteran's testimony before the Board, which 
consists of assertions and arguments that are cumulative of 
evidence previously of record, and a unit history of the 432D 
Engineer Battalion, which revealed that the group was 
involved in construction activities, but did not mention the 
veteran, and therefore is not relevant to, or probative of 
the issue of service incurrence or aggravation of a current 
disability.  


CONCLUSIONS OF LAW

1.  The December 1995 rating decision which determined that 
no new and material evidence had been presented to reopen the 
claim for service connection for a back disorder is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104 (a), 
20.302, 20.1103 (1998).  

2.  No new and material evidence has been presented to reopen 
the veteran's claim for service connection for a back 
disorder. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was seen in October 
1953 for strain of the lower thoracic spine.  Clinical 
records dated in January 1954 stated the veteran was aching 
all over and had pain in the back of the neck on coughing.  A 
common cold was indicated at that time.  The report of his 
October 1954 physical examination at separation from service 
bears multiple entries in the space for clinical evaluation 
of the spine and other musculoskeletal.  A typed "x" 
appears in the column signifying normal, a pencil check mark 
has been entered in the column signifying abnormal.  There 
are typed notations on the reverse side of the form referring 
to both ankles and left wrist.  There was no reference any 
back complaints or findings. 

Service connection for a back injury was denied by a rating 
action in August 1958.  The record indicates that although 
the veteran was notified of that determination by letter in 
August 1958, he did not initiate an appeal within the 
allowable period of one year following notification.  

On VA examination conducted in April 1979 the veteran 
reported that he had injured his low back in service and 
complained of soreness and pain in the low back area.  He 
related that he was a boiler maker and had to do some lifting 
and twisting.  Some pain was noted on forced lateral motion 
of the lumbar spine with some loss of lateral motion.  VA x-
rays conducted in April 1979 revealed spondylolisthesis with 
second degree listhesis of L-5 over S-1.  Elsewhere lumbar 
vertebrae showed moderate spurring.  The disc space between 
L-5/S-1 was narrowed.  No acute injury, localized bone 
destruction, or erosion was seen.  The sacro-iliac joints, 
sacrum and coccyx were normal.  The impression was 
spondylolisthesis, L-5.  X-rays of the dorsal spine were 
normal.  The examiner recorded that x-rays showed the veteran 
to have a defect in the pars inarticularis of the fifth 
lumbar vertebra and a one to two degree anterior slip of the 
fifth lumbar vertebra anterior to the first sacral vertebra.  
In other words, he had a defect, false joint, in the pars 
inarticularis of the fifth lumbar vertebra.  The lesion was 
considered to be either congenital or acquired from fracture.  
The diagnosis was residuals of spinal injury.
  
Received in October 1979 were lay statements signed by 
comrades of the veteran who indicated that he injured his 
back during service and was unable to work for a month 
thereafter.  

A rating action in October 1979 confirmed the denial of 
service connection for a back disorder.  Although the veteran 
was notified of the determination that same month he did not 
submit a timely notice of disagreement with the decision.  

Received in January 1989 was a copy of a DA Form 1140, Army 
Reserve Qualification and Availability Questionnaire, dated 
in January 1955 in which the veteran had indicated he had a 
bad back.  

The veteran's claim for service connection for a back 
disorder was again denied in May 1989.  He testified at a 
personal hearing at the RO in October 1989.  At that time the 
veteran related that his back injury in service had occurred 
while he was picking up heavy timbers in his role as a 
laborer.  Following the injury he was seen in the dispensary 
for treatment involving a heating lamp and ointment, and was 
reportedly assigned to light duty.  The veteran noted he had 
never experienced back problems prior to the injury 
described, but stated that his back had bothered him ever 
since.  Reportedly, his earliest post service treatment for 
back symptoms began in 1955 when he was seen by a doctor, now 
deceased, whose records were unobtainable.  The veteran's 
wife testified that she had known her husband while he was in 
service and he had told her he sustained a back injury during 
that time.  According to his wife, the veteran had always 
taken medication for back symptoms, since the injury in 
service.  The veteran's service representative argued that 
the records were incomplete although he acknowledged that VA 
had tried to obtain records from the Surgeon General.  



In December 1989 the veteran submitted a copy of another DA 
Form 1140, dated in October 1955 in which he had again 
indicated that he had a bad back.  

Also received in December 1989 were private medical records 
obtained from the West Virginia state compensation 
commissioner which indicated the veteran sustained a probable 
lumbosacral strain on the job in November 1958, that produced 
symptoms for approximately a week.  At that time it was noted 
that he had a preexisting spondylolisthesis, grade one, which 
was considered a congenital abnormality, and a history of 
back difficulty in service.  The veteran also reported back 
symptoms after being involved in an automobile accident in 
December 1958, but he was not examined at that time because 
he felt he was only bruised.  

The report of a private orthopedic examination conducted in 
January 1959, and  signed by Julius G. Picket, M.D., was also 
received in December 1989.  The report stated that the 
veteran reported the first problem with his back was in 
service.  He reported he was one of many carrying a telephone 
pole.  They walked through a depression and as he was near 
the end more pressure was applied to his shoulder from the 
weight.  He related he developed some discomfort, was treated 
with heat at an out patient department, and had obtained 
complete relief.  Reportedly, after that time he never had 
particular difficulty with his back, except for an occasional 
ache, prior to his twisting injury in November 1958.  
Subsequent to the 1958 injury he had been able to get along 
fairly well with some thoracolumbar pain.  Following his 
December 1958 automobile accident the veteran reported pain 
in the right flank which was aggravated by prolonged sitting 
or standing, as well as low back pain exacerbated by lifting.  
It was noted he had been treated by chiropractors and 
osteopaths and told that he had curvature of the spine.  

On physical examination, by Dr. Pickett, in January 1959 the 
veteran appeared to have a slight scoliosis to the left side 
in the thoracolumbar region.  There was no definite muscle 
spasm and the dorsal and lumbar curves were essentially 
normal.  There was no deformity of the spine otherwise in the 
kyphotic manner.  The veteran had some tenderness to 
percussion in the thoracolumbar area and the muscle to the 
right of this out to the posterior axillary line.  He had 
full forward flexion, and essentially normal lateral motion 
with some slight discomfort in the lower back on 
hyperextension.  The veteran was quite tender over the 
lumbosacral level in the mid line.  Straight leg raising test 
was possible to 90 degrees with pain on the extremes.  On 
neurological evaluation reflexes were normal in the upper and 
lower extremities and the abdominal region, and no abnormal 
sensory changes were noted.  A detailed report of lumbar 
spine x-rays indicated that in the anterior posterior view 
the lumbar spine was relatively straight.  The lamina of the 
first sacral were tilted upward and showed a slight defect in 
the center where they were un-united and this was considered 
to represent a spina bifida occulta in a very unusual 
position.  There appeared to be a defect in the pedicle, more 
on the right than on the left, but true in the lamina of the 
fifth lumbar bilaterally.  The lumbar spine was tilted a very 
slight amount to the left just above this level.  In the 
lateral view the upper lumbar spine was within normal limits.  
The angulation of the lumbosacral level was relatively acute 
with the upper sacrum assuming somewhat of a horizontal 
position.  There was a posterior pedicle defect with the body 
of the fifth lumbar vertebra displaced slightly forward into 
what is considered a grade one spondylolisthesis.  There was 
little, if any, narrowing of the lumbosacral intervertebral 
disc.  A slight defect was noted on the superior anterior 
margin of the fourth lumbar vertebra which was typical of a 
late osteochondritic change in the epiphysis there.  Right 
and left oblique views were made of the lower lumbar level. 
The elevated lamina of the first sacral threw an unusual 
shadow.  There was a definite defect in the pedicle on the 
left side and a suspicious one on the right.  This appeared 
to confirm the idea that this was a definite congenital 
abnormality.  X-rays of the thoracic spine indicated that it 
was completely straight without deviation to either side on 
anterior posterior view.  The bodies of all vertebrae 
appeared to be within normal limits, and laterally the 
thoracic spine also appeared normal.  

Dr. Pickett concluded that the veteran had apparently 
strained his back somewhat in November 1958, when he twisted 
it at work.  This apparently involved only about a week after 
which he had some slight difficulty.  It was considered that 
this was to be expected when a strain was superimposed upon a 
congenital deformity of the back in the nature of a 
spondylolisthesis and it was felt the veteran should be 
completely cleared from this at the time of examination.  It 
was also the examiner's opinion that the veteran's December 
1958 automobile accident probably produced some muscle spasm 
from strain of his muscles which produced the pulling in his 
back at the time of examination which could best be treated 
with heat.  There were no other changes in the thoracic spine 
and no evidence of acute injury.  The examiner opined that 
the veteran probably sustained a sprain of his lumbar spine 
in November 1958, superimposed upon the spondylolisthesis and 
his other symptoms were the result of his automobile accident 
in December 1958, and unrelated to the November 1958 injury.  

Also received from the state compensation commissioner was a 
letter indicating that the veteran's employer protested his 
compensation claim on the basis that the veteran had admitted 
that his injury was the result of an old army injury and 
unrelated to the incident in November 1958.  A memorandum 
dated in July 1959 indicates that a medical advisory board, 
found on review of the complete medical file that the 
evidence was sufficient to warrant a diagnosis of sprain of 
the back in November 1958 and recommended that the veteran be 
compensated for his actual time lost for that injury.  The 
advisory board noted that the veteran had a congenital 
situation, namely a spondylolysis which was not produced by 
the November 1958 injury.  It was further noted that the 
evidence called attention to the fact that he had difficulty 
with his back in service.  

In August 1992, following remand from the Court, the Board 
remanded the veteran's claim to the RO for further 
development.

The report of a neurological consultation conducted for VA in 
September 1992 reflects the veteran's complaints of lower 
back pain which varied in intensity, with occasional periods 
during which he was unable to get out of bed for as long as 
two to three weeks.  The pain, which was focused in the back 
without radiation, was increased on forward bending, 
prolonged standing in one position or walking more than a 
mile.  On objective evaluation, it was noted the veteran 
stood erect.  He had pain on percussion over the lumbar 
spine.  There were no visible muscle spasms or trigger 
points.  Range of motion was 80 degrees of forward flexion 
with some discomfort, and 20 degrees of extension and lateral 
tilt.  The impression was low back syndrome.  The examiner 
commented that the veteran was said to have lumbar 
"spondylithiasis."  On neurologic examination, the range of 
motion of the lumbar spine was essentially normal although he 
had some pain.  His examination was not suggestive of 
lumbosacral radiculopathy in that he had good strength, 
normal sensation and normal reflexes.  Straight leg raising 
test was negative in a sitting position.  

On September 1992 VA orthopedic examination the veteran 
reported that his back had hurt all of the time since the 
injury in service in 1953.  The veteran indicated that he was 
seen for back symptoms on multiple occasions during service.  
At the time of examination in 1992 he was not taking any 
medications, but occasionally used a drugstore elastic belt.  
His chief complaint was that he experienced severe pains in 
the right lumbar area, mostly on the right side in the upper 
lumbar region.  Turning his head or neck too quickly also 
reportedly threw his back out causing severe back pain, which 
lasted for up to two days.  Physical examination revealed the 
muscles of the lumbar spine were flat, and poorly developed, 
with poor tone.  Forward bending was to 60 degrees and 
laterally he could bend to only 30 degrees.  X-rays revealed 
marked degenerative disk disease with narrowing at the disk 
spaces at L2-L3, and L3-L4.   The veteran had some rotation 
curvature at 1 and 12 dorsal and 1 and 2 of the lumbar that 
turned and twisted a little.  It was considered that his big 
problem was a first degree spondylolisthesis with destruction 
and degeneration of the disk space at L5/S1.  He had no 
bridging of the interarticular facet at that area.  The 
pertinent diagnosis was spondylolisthesis with degeneration 
of the L5/S1 disk and arthritis in the lumbar spine, 
moderate.   

Of record is a September 1993 medical opinion signed by a VA 
orthopedic surgeon, which was provided at the Board's 
request, concerning the etiology of the veteran's 
spondylolisthesis with degeneration of the L5/S1 disc and 
arthritis of the lumbar spine.  The physician stated that he 
had reviewed the veteran's claims folder.  His opinion is 
cited in full below.

" 'What is the etiology of the veteran's 
spondylolisthesis with degeneration of 
the L5/S1 disc and arthritis of the 
lumbar spine?' "

"The service medical records document 
that the veteran was seen at an Army 
medical dispensary on 28 October 1953 at 
which time a strain of the lower thoracic 
spine was noted.  Treatment prescribed 
was heat with light duty for two days.  
There is no additional record of 
treatment for any back complaint.  
Service separation examination report, 
dated 1 October 1954 notes that the 
veteran had a history of pain in left 
wrist and frequent sprains of the right 
ankle but the examination was negative.  
There was found swelling and complaints 
of pain of the left ankle.  No complaints 
or findings relative to the spine are 
present.  

There is a report of a 1959 evaluation by 
an orthopedic surgeon who provides an 
assessment of the veteran's history, 
physical and X-ray findings.  The 
descriptions of the event in service led 
him to conclude that the episode was 
resolved with treatment.  On the 13th of 
November 1958 and on 24 December 1958, 
the veteran had episodes of trauma that 
had caused symptoms of a strained low 
back.  He described X-ray changes of the 
sacrum and lamina that are congenital in 
nature.  He also describes defects of the 
pedicles, pars interarticularis of L5 
with a forward displacement of L5 on S1 
with little disc space narrowing.  He 
considered all the described changes to 
be congenital in nature, the prevailing 
opinion in the orthopedic community at 
that time. 

Subsequent X-ray examinations have 
described similar changes at the 
lumbosacral junction with increased signs 
of disc degeneration and arthritic 
changes throughout the lumbar spine.  

The etiology of the spondylolisthesis in 
this particular veteran is the bilateral 
defect of the pars interarticularis of 
L5.  The intervertebral disc degeneration 
occurs as a result of the displacement of 
one vertebral body on the other.  

There is no way to know when the pars 
interarticularis occurred.  It is known 
that there have been no reported cases of 
spondylolysis found at birth.  The 
incidence of associated spondylolisthesis 
with the condition increases to the 
greatest degree between the ages of ten 
and fifteen years.  An increase in the 
degree of anterior displacement does not 
usually occur in adults unless surgical 
removal of the posterior elements or 
other events supervenes.  (S.L. Turek, 
M.D., Orthopaedics, Principles and Their 
Application, 1984, P. 1529.)  

Spondylolisthesis is a condition that is 
associated with an increase in the rate 
of lumbar spine arthritis and the x-ray 
manifestations are likely to occur at an 
earlier age.  

In my opinion, the orthopaedic evaluation 
of January 1959 is very complete.  Based 
on the medical records, I concur with the 
examiner's conclusions."  


In a March 1994 decision the Board found the veteran had 
presented new and material evidence to warrant reopening his 
claim for service connection for residuals of a back injury, 
but denied service connection on the merits.  The Board noted 
the veteran's reports of multiple instances of treatment for 
back symptoms during service, which were not reflected by the 
record.  At that time the Board also acknowledged that on the 
clinical evaluation portion of the veteran's separation 
examination, the "spine, other musculoskeletal" systems 
were evaluated as abnormal.  However, it was considered that 
a review of the document clearly demonstrated that this 
notation referred to a history of symptoms involving the 
ankles and wrist, inasmuch as the veteran did not relate a 
history of back injury, nor discuss any related treatment, or 
voice any complaints, and the service department examiner did 
not list any back disorder under 'Summary of Defects and 
Diagnoses." The Board found that the evidence did not 
demonstrate that his congenital back disorder increased in 
severity during service or that arthritis was present within 
the period of one year following separation, thus, it was 
concluded that residuals of a back injury were not incurred 
or aggravated in service nor could it be presumed that 
arthritis was present in service.  

Received in November 1995 was an undated VA outpatient 
treatment record indicating that the veteran, at age 60 
years, was seen within one week of a VA examination, with 
complaints that he had developed back pain during the 
examination which had persisted over the week.  The 
impression was subacute muscle strain.  

By a rating action in December 1995 the RO considered the 
above record referring to treatment many years after service, 
and determined that the newly received evidence was 
cumulative of evidence previously considered, and therefore, 
did not constitute new and material evidence to reopen the 
veteran's claim for service connection for a back disorder.  
The veteran was notified by letter dated in January 1996.

Received in November 1996, was a unit history of the 432D 
Engineer Battalion, which reflects that the group was 
involved in construction activities, and makes no specific 
reference to the veteran.  

In February 1998 the veteran also submitted duplicate copies 
of service medical records which were previously of record.  

When the veteran testified before the Board in August 1998, 
he reiterated several assertions that were previously of 
record.  These included the veteran's report that he injured 
his back in service while carrying cross ties or long poles, 
after which he was placed on light duty, and reportedly 
treated on several additional occasions during service, for 
symptoms referable to the back.  The veteran stated that his 
back had hurt him since service.  He also related that at 
some time after service, he could not recall when, he was 
seen by a chiropractor who was then deceased, and whose name 
he could not remember.  The veteran did not believe that any 
records could be obtained from the chiropractor.  He once 
again emphasized that his separation examination report 
reflected abnormality under the category of the spine and 
other musculoskeletal systems.  The veteran explained that he 
believed service medical records were missing from his file.  
This was because a VA examiner had told him in 1979 that 
there were records in his file reflecting his back injury in 
service, but the veteran had only been able to locate two 
service medical records which referred to his back; one which 
reflected aching of the neck and back, and one which 
mentioned his spine, and was otherwise illegible to the 
veteran.  The veteran testified that he had previously raised 
the issue of missing records.  He indicated that he did not 
believe that any other medical records which would support 
his claim were obtainable.  In response to questioning he 
stated that any medical records which indicated that 
residuals of a back injury were incurred during service would 
be based upon history the veteran had provided to the 
examiners.  

New and Material Evidence to Reopen the Claim for Service 
Connection for a Back Disorder 

By rating action in December 1995, the RO determined that no 
new and material evidence had been presented to reopen the 
claim for service connection for a back disorder.  The 
veteran received written notification of that action by 
letter in January 1996, and was advised of his appellate 
rights.  As noted in the introduction to this decision, the 
record demonstrates that although the veteran communicated in 
writing with VA on multiple occasions during the year 
following his notification of the December 1995 RO decision, 
in those communications, the veteran addressed only the 
topics of reconsideration of the Board's March 1994 decision, 
and his request that his case be returned to the Court.  The 
veteran did not indicate an intention to file a notice of 
disagreement with the December 1995 rating decision, at any 
time within the allowable period.  

The Board further notes that applicable regulations, 
38 C.F.R. § 20.304, provide "The filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating or completing 
an appeal from that determination."  Accordingly, the 
veteran's submission of his unit history in November 1996, 
did not impact on the eventual finality of the December 1995 
rating action, one year after he was provided notification of 
that decision.  

Inasmuch as the veteran failed to file a timely appeal of the 
December 1995 rating decision, that action became final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  In order to reopen 
his claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under the applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998) and Evans v. Brown, 9 Vet. App. 
273 (1996).  

It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If it is determined that the evidence is new and material, 
the Board must reopen the veteran's claim and evaluate the 
merits of that claim in light of all the evidence, both old 
and new.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

It is noted that in some prior case law of the United States 
Court of Veteran's Appeals (Court), the standard of new and 
material evidence applied has been the test set forth in the 
decision in Colvin v. Derwinski, 1 Vet. App. 171.  This test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection must be analyzed under 
the definition of new and material evidence provided at 
38 C.F.R. § 3.156(a) (1998), rather than the standard set 
forth in Colvin.  The Board notes that although the RO 
included the prior, Colvin standard in its narrative in 
November 1996, it considered the veteran's claim under 
38 C.F.R. § 3.156, the standard set forth in Hodge.  The RO 
considered the veteran's newly submitted evidence to be 
cumulative, that it summarized or referred to evidence 
previously considered and provided no new basis for 
considering the veteran's claim.

On review of the additional evidence received since the 
December 1995 rating decision, the Board notes that the unit 
history submitted by the veteran, is new in the sense that it 
is not duplicative of evidence previously of record.  
However, the history, which does not mention the veteran, is 
not relevant to or probative of the elements which were the 
basis of the prior denial of service connection.  Inasmuch as 
it does not bear directly and substantially upon the specific 
matter under consideration, service incurrence or aggravation 
of a chronic back disability, it is not material to the issue 
in this case.  

The copies of service medical records received in February 
1998 are not new evidence inasmuch as they are duplicates of 
records previously considered.  

The veteran's testimony, which is new, nonetheless reiterated 
numerous assertions and arguments which were previously of 
record.  These include his report of injury while carrying 
poles, and reportedly followed by a light duty assignment; 
the veteran's assertion that he was treated for back symptoms 
on multiple occasions during service; the contention that 
notations on this separation examination report reflected 
back abnormality; the veteran's report of treatment by a 
chiropractor after service, and his belief that service 
medical records were missing from his file.  As noted above 
these assertions and arguments were previously considered by 
the Board in March 1994.  The veteran's testimony is 
therefore cumulative evidence.  

The only evidence of record which appears to show that the 
veteran's current back disorder is related to service 
consists of his own statements and testimony that he has had 
symptoms related to a back injury since service.  However, in 
the absence of supporting medical evidence, the veteran's lay 
assertions concerning the medical etiology of symptoms cannot 
serve to reopen his claim. Moray v. Brown, 5 Vet. App. 211 
(1993).  In sum, the evidence associated with the claims 
folder since the December 1995 rating decision does not meet 
the criteria of being of such significance that it must be 
considered in order to fairly decide the merits of the claim.  

In reviewing the evidence of record the Board has considered 
giving the benefit of the doubt to the veteran; however, as 
explained above, it is clear that the additional evidence 
submitted since the last final denial is not probative of the 
issue of service connection, because the veteran has not 
submitted any medical evidence to show he currently has a 
chronic back disorder which was incurred or aggravated during 
service or is otherwise related to service.  Accordingly, we 
find that the veteran has not presented new and material 
evidence to reopen his claim for service connection for a 
back disorder.  


ORDER

The claim for service connection for a back disorder is not 
reopened, new and material evidence not having been 
presented. 



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 19 -


